Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to the preliminary amendments filed 7/9/2019 in which claims 1-7 and 9-12 have been amended. Claims 13-21 have been added and claim 8 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019, 02/16/2021 and 03/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-7 and 9-21:
Step 1: Claim 1 recites a mathematical algorithm to calculate values and output the calculated values. 
Step 2A, prong 1: In claim 1, the limitations ‘contains a set of traffic profiles, each traffic profile representing a traffic measure of vehicles in the road system recorded over time, one or more pre-defined tags associated with a time of recording of the respective traffic profile being attributed to said traffic profile: clustering the traffic profiles with their tags into at least one cluster as to similarity of traffic profiles; for at least one tag in each cluster, calculating a significance value by means of a statistical analysis, wherein the significance value of each tag or tag combination, respectively, is calculated by means of a Chi-squared statistic; if the significance value of a tag is higher than a threshold value, assigning this tag as a characteristic vector to this cluster in a prediction engine, receiving a request having one or more request tags to determine a matching cluster; determining a cluster by means of matching the request tag/s to the characteristic vectors of the clusters; and outputting a predicted traffic behaviour based on the determined cluster’, as drafted, is a process that, under its broadest reasonable interpretation, covers an unpatentable abstract idea because it essentially describes a mathematical concept through a series of mathematical relationships and mathematical equations. That is, other than reciting “a method of predicting a traffic behaviour in a road system, comprising the following steps carried out by at least one processor connected to a database” and a series of data gathering steps that collect a necessary input to evaluate the set of equations, nothing in the claim element precludes the step from practically being distinguishable from an abstract idea. Hence, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. For example, but for the “processing hardware” language, and “a method of predicting a traffic behaviour in a road system, comprising the following steps carried out by at least one processor connected to a database” language in the context of this claim encompasses a mathematical concept expressing mathematical relationships and mathematical equations which is an abstract idea. The claim limitations do not recite elements that integrates it into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and mathematical equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (judicial exception).
Step 2A, prong 2: This abstract idea (judicial exception) is not integrated into a practical application. The claim limitations do not recite ‘additional’ elements that integrates the recited abstract idea (judicial exception) into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. In particular, the generically recited computer elements such as the processing hardware and the memory which stores instructions along with ‘predicting a traffic behaviour in a road system, comprising the following steps carried out by at least one processor connected to a database’ to the preamble as recited in claim 1 do not add a meaningful limitation to the recited abstract idea because they do not indicate additional elements that integrate the judicial exception into a practical application and they are mere instructions to apply the judicial exception on a computation device. Also, the claim limitations “contains a set of traffic profiles” indicates pre-solution activity and mere data gathering. Based on the relevant considerations above, the Examiner finds that the additional elements do not integrate the abstract idea into a practical application. Hence, it is being interpreted as an abstract idea lacking a practical application. Hence, it is being interpreted as a claim reciting an abstract idea (judicial exception) and lacking the additional elements that integrate the abstract idea (judicial exception) into a practical application.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as the processing hardware and the memory which stores instructions along with ‘predicting a traffic behaviour in a road system, comprising the following steps carried out by at least one processor connected to a database’ to the preamble as recited in claim 1 are mere instructions to apply an abstract idea (judicial exception) on a computer and the claims fail to indicate or provide insight as to how the recited additional elements amounts to significantly more than the abstract idea (judicial exception) and the additional elements fail to provide insight as to how they improve the existing methodology or computational speed which results in an improvement to the existing contains a set of traffic profiles” is analogous to mere data gather or ‘insignificant extra-solution activity’. Mere instructions to apply a judicial exception on a computer (generic computer component) using additional elements such as the ‘contains a set of traffic profiles’ to the preamble as recited in claim 1 cannot provide an inventive concept. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea (judicial exception). Thus, when considering the combination of elements and the claimed invention as a whole, the claim is not patent eligible.
Regarding claims 2-7 and 9-21:
Claims 2-7 and 9-21 only recite limitations further defining the mathematical concept. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7 and 9-21 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "contains a set of X, each X representing a Y in the road system recorded over time, one or more pre-defined tags associated with a time of recording of the respective X being attributed to said X" in the claim language—wherein X is equivalent to traffic profile and Y is equivalent to traffic measure of vehicles. The Examiner finds that one of ordinary skill in the art would be unable to draw the boundaries of the claim because neither the claim language nor the specification provides any clarity on the nature and type of the elements that constitutes a traffic profile and a traffic measure of vehicles. Hence, the Examiner finds the boundaries of the claim to be unclear and indefinite. 
Further, claim 1 recites the limitation “calculating a significance value by means of a statistical analysis, wherein the significance value of each tag or tag combination, respectively is calculated by means of a Chi-squared statistic; if the significance value of a tag is higher than a threshold value, assigning this tag as a characteristic vector to this cluster” and it is unclear to the Examiner as to how the significance value is computed or calculated and it is also unclear as to which elements are being utilized to compute the significance value because a statistical analysis can be performed on any element or variable and the nature of the input elements are unclear. Further, it is unclear as to what criteria is utilized in combining tags and how different tags are combined with each other. Hence, the claim is unclear and indefinite. 
Further, claim 1 recites the limitation “clustering the traffic profiles with their tags into at least one cluster as to similarity of traffic profiles” and the Examiner finds that one of ordinary skill in the art would find the criteria for similarity and clustering to be unclear. Hence, the claim is unclear and indefinite.
Also, claim 1 recites the limitation “if the significance value of a tag is higher than a threshold value, assigning this tag as a characteristic vector to this cluster” and the Examiner finds that one of ordinary skill in the art would be unable to determine the computation and assignment of a characteristic vector. Hence, this limitation also makes the claim unclear and indefinite.
calculation of significance value in claim 2; sub-clustering in claim 3 and a combination of said tag with another tag in claim 5. It is unclear as to what criteria is utilized in creating a sub-cluster and how the sub-cluster is related to and associated with the cluster as described in claim 1. Hence, the claims are unclear and indefinite.
Claim 1 recites the limitation "this cluster" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “the significant value” twice and the Examiner finds that one of ordinary skill in the art would find it unclear and difficult to determine the antecedent basis for this limitation in the claim.
Claims 2-4 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim 2 recites, “wherein there are at least two variables, and each tag is assigned to a variable, the method comprising the further steps of for at least one variable in each cluster, calculating a significance value; and for at least one tag assigned to the variable with the highest significance value of each cluster, calculating the significance value”. The mapping between variables and tags are unclear and grammatically incoherent.
Claim 3 recites “the further steps of grouping all traffic profiles that do not contain a tag whose significance value lies above said threshold value to a sub-cluster” and then recites “for a tag assigned to the variable with the highest significance value of the sub-cluster, calculating the significance value”. The mapping between profiles with no tags and its association with calculating a significance value is grammatically incoherent.
Claim 4 inherits the rejection and it does not cure the deficiency and further describes an iterative process.
Claims 1-7 and 9-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap ‘variables, characteristic vectors, tags and clusters’ are input as ‘X’ to some mathematical model and an output ‘Y’ of a ‘predicted traffic behavior’ is provided by the model which is generally ‘any’ equation in the mathematical space. As mentioned above, it is unclear as to what might be the criteria for significance and it is unclear what might be the criteria for a characteristic vector. Hence, the claims are unclear and indefinite.
The dependent claims 2-7 and 9-21 inherit these deficiencies and they do not cure the deficiencies. 
For the purpose of further examination, the Examiner shall interpret the traffic measure of vehicles as the set of discrete samples of the measure of flow of vehicles over a discrete time duration and the traffic profile comprises of the set of traffic measure of vehicles. Also, the Examiner shall interpret the calculation of significance value as a chi-squared statistical computation of any element in any tag or tag combination—wherein each tag is any association with a time recording of traffic profiles and any combination of tags are permissible and possible. Based on these interpretations, the Examiner shall interpret the assignment of characteristic vector as any vector when the chi-squared statistical computation of any element in any tag or tag combination is greater than any threshold value and any form of clustering and any division of clusters are possible and permissible to create sub-clusters.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the Examiner finds that the specification does not provide any insight into the nature, computation and determination of traffic profiles, traffic measure of vehicles, significant value, characteristic vectors, combination of tags, clustering and sub-clustering in claims 1-3 and 5. Hence, the claims do not comply with the written description requirement. 
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the disclosure of the nature, computation and determination of traffic profiles, traffic measure of vehicles, significant value, characteristic vectors, combination of tags, clustering and sub-clustering in claims 1-3 and 5, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Examiner is unable to evaluate the claims and its novelty, advantage, inventive concept, improvement and difference against existing prior art. The dependent claims 2-7 and 9-19 inherit these deficiencies from the parent claim 1 and they do not cure the deficiencies.
For the purpose of further examination, the Examiner shall interpret the traffic measure of vehicles as the set of discrete samples of the measure of flow of vehicles over a discrete time any element in any tag or tag combination—wherein each tag is any association with a time recording of traffic profiles and any combination of tags are permissible and possible. Based on these interpretations, the Examiner shall interpret the assignment of characteristic vector as any vector when the chi-squared statistical computation of any element in any tag or tag combination is greater than any threshold value and any form of clustering and any division of clusters are possible and permissible to create sub-clusters. (See MPEP 2164.01—Test of Enablement).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weijermars (Wendy Weijermars and Eric van Berkum; Analyzing highway flow patterns using cluster analysis; IEEE Conference on Intelligent Transportation Systems; Vienna, Austria, September 13-16, 2005; hereinafter Wendy) in view of Hastie et al (Trevor Hastie, Robert Tibshirani and Jerome Friedman; The Elements of Statistical Learning: Data Mining, Inference and Prediction; August 2008; hereinafter Hastie). 
Regarding claim 1, Wendy teaches:
A method of predicting a traffic behaviour in a road system, comprising the following steps carried out by at least one processor connected to a database, which contains a set of traffic profiles, each traffic profile representing a traffic measure of vehicles in the road system recorded over time, one or more pre-defined tags associated with a time of recording of the respective traffic profile being attributed to said traffic profile: clustering the traffic profiles with their tags into at least one cluster as to similarity of traffic profiles (Wendy: Page 831, Abstract provides for prediction of traffic flows by utilizing historical traffic patterns—wherein a clustering procedure is used on the basis of 15 min traffic flow measurements—and clustering results in a classification into five clusters that show distinct flow profiles for the days within the clusters … total daily traffic flow, peak flows, peak times and rations to determine recurrent traffic patterns (tags); Figures 2-5 and table 3 provide for data recorded over time and traffic profile over working days; Page 833, last paragraph provides for clustering and similarity); 
for at least one tag in each cluster, calculating a significance value by means of a statistical analysis, wherein the significance value of each tag or tag combination, respectively is calculated by means of a statistic[al method] (Wendy: Figures 2-5 and table 3 provide for significant value computation using statistical analysis; Page 833, last paragraph provides for clustering and similarity); 
determining a cluster by means of matching the request tag to the clusters (Wendy: Page 831, section 1, column 1 (left) last paragraph provides for a matching process); and 
outputting a predicted traffic behavior based on determined cluster (Wendy: Figures 2-14 provide for a graphical output of predicted traffic behavior).  
Since Wendy does not explicitly teach Chi-squared statistical method; if the significance value of a tag is higher than a threshold value, assigning this tag as a characteristic vector to this cluster; in a prediction engine, receiving a request having one or more request tags to determine a matching cluster; [various possible methods of] determining a cluster by means of matching the request tag to the characteristic vectors of the clusters; and [outputting a predicted behavior] based on the determined cluster, Hastie teaches Chi-squared statistical method; if the significance value of a tag is higher than a threshold value, assigning this tag as a characteristic vector to this cluster; in a prediction engine, receiving a request having one or more request tags to determine a matching cluster; [various possible methods of] determining a cluster by means of matching the request tag to the characteristic vectors of the clusters; and [outputting a predicted behavior] based on the determined cluster (Hastie: Page 47, last paragraph, page 125, second paragraph (equation 4.30) and page 266, second last paragraph provides for Chi-squared distribution; Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Equations 14.9 and page 491, second last paragraph and last paragraph provides for determining a confidence match; Equations 14.9 and page 491, second last paragraph and last paragraph provides for determining a confidence match; Equation 14.18 and 14.19 provides for determining regions of match; Figure 14.2 and 14.4 provide for output based on the determined cluster).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Traffic Flow Pattern Analysis System & Method of Wendy with the Statistical Learning Techniques of Hastie such that, the combined system and method of Wendy and Hastie teaches Chi-squared statistical method. One would have been motivated to make such a combination in order to improve confidence intervals and improve prediction (Hastie: Page 266, second last paragraph provides for confidence intervals; Page 485, section 14.1 provides for improving prediction algorithm).
Regarding claim 2, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein there are at least two variables, and each tag is assigned to a variable, the method comprising the further steps of for at least one variable in each cluster calculating a significance value (Wendy: Table 2 provides for two variables—number of days and types of days; Figures 2-5 and table 3 provide for significant value computation using statistical analysis; Page 833, last paragraph provides for clustering and similarity); and 
for at least one tag assigned to the variable with the highest significance value of each cluster, calculating the significance value (Wendy: Table 2 provides for two variables—number of days and types of days; Figures 2-5 and table 3 provide for significant value computation using statistical analysis—wherein the peak significance value is shown in the graph within cluster 1 in figure 3 and similar rationale applies to figures 4-5; Page 833, last paragraph provides for clustering and similarity).  
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein the method comprises the further steps of grouping all traffic profiles that do not contain a tag whose significance value lies above said threshold value to a sub-cluster; for at least one variable in the sub-cluster, calculating a significance value; and for a tag assigned to the variable with the highest significance value of the (Wendy: Figures 2-5 and tables 2-3 provide for significant value computation using statistical analysis and also groups traffic profiles without tags; Further, Table 1 shows that public holidays and special days are not included; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold).  
Regarding claim 4, the rejection of claims 1, 2 and 3 are incorporate. Wendy teaches:
The method according to claim 3, wherein the steps of grouping, calculating the significance value for a variable and calculating the significance value for a tag are repeated until no more traffic profiles are available for grouping (Wendy: Table 2; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold) .  
Regarding claim 5, the rejection of claim 1 is incorporate. Hastie teaches:
The method according to claim 1, wherein, for at least one tag whose significance value lies below said threshold, a significance value of a combination of said tag with a further tag is calculated and, if said significance value of said tag combination lies above the threshold, assigning said tag combination as a further characteristic vector to the cluster of said tag (Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Page 495 provides for Z1 below the threshold value comparison).  
Regarding claim 6, the rejection of claim 1 is incorporate. Wendy teaches:
(Wendy: Figures 2-3 and tables 2-3 and page 832, section III, last paragraph).  
Regarding claim 7, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein, when two clusters would be assigned the same characteristic vector, the threshold value is lowered and it is again checked if the significance value of each tag or tag combination, respectively, is higher than the threshold value to assign this tag or tag combination, respectively, as a characteristic vector to this cluster (Wendy: Table 3 and figures 1-10 (entire figure)).  
Regarding claim 9, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein the significance values of the tags or tag combinations are used when checking whether a request tag matches a characteristic vector (Hastie: Equations 14.9 and page 491, second last paragraph and last paragraph provides for determining a confidence match.  
Regarding claim 10, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein each traffic profile represents the traffic measure of vehicles in the road system over a time-span of 24 hours (Wendy: Table 2).  
Regarding claim 11, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein at least one tag indicates a day of the week, a month of the year, a week of the month, a school vacation indication, or a special holiday indication of said time of recording (Wendy: Tables 1-2).  
Regarding claim 12, the rejection of claim 1 is incorporate. Wendy teaches:
The method according to claim 1, wherein at least one tag indicates a road condition or a weather condition at said time of recording (Wendy: Tables 1-2).  
Regarding claim 13, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
(Wendy: Figure 3; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Page 495 provides for Z1 below the threshold value comparison).  
Regarding claim 14, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein for each cluster significance values for all tags of this cluster are calculated (Wendy: Figures 1-10 and tables 1-3).  
Regarding claim 15, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein, when two clusters would be assigned the same characteristic vector, the threshold value is lowered and it is again checked if the significance value of each tag or tag combination, respectively, is higher than the threshold value to assign this tag or tag combination, respectively, as a characteristic vector to this cluster (Wendy: Table 2 provides for lower thresholds; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Page 495 provides for Z1 below the threshold value comparison).  
Regarding claim 16, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
(Wendy: Page 831, section 1, column 1 (left) last paragraph provides for a matching process; Hastie: Equations 14.9 and page 491, second last paragraph and last paragraph provides for determining a confidence match).  
Regarding claim 17, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein each traffic profile represents the traffic measure of vehicles in the road system over a time-span of 24 hours (Wendy: Figures 1-7).  
Regarding claim 18, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein at least one tag indicates a day of the week, a month of the year, a week of the month, a school vacation indication, or a special holiday indication of said time of recording (Wendy: Tables 1-3 and figures 1-10).  
Regarding claim 19, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 2, wherein at least one tag indicates a road condition or a weather condition at said time of recording (Wendy: Tables 1-2).  
Regarding claim 20, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 3, wherein, for at least one tag whose significance value lies below said threshold, a significance value of a combination of said tag with a further tag is calculated and, if said significance value of said tag combination lies above the threshold, assigning said tag combination as a further characteristic vector to the cluster of said tag (Wendy: Table 2 provides for lower thresholds; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Page 495 provides for Z1 below the threshold value comparison; Page 509 second paragraph describes iterative processing).  
Regarding claim 21, the rejection of claims 1 and 2 are incorporate. Wendy teaches:
The method according to claim 3, wherein, when two clusters would be assigned the same characteristic vector, the threshold value is lowered and it is again checked if the significance value of each tag or tag combination, respectively, is higher than the threshold value to assign this tag or tag combination, respectively, as a characteristic vector to this cluster (Wendy: Table 2 provides for lower thresholds; Hastie: Equation 14.16 and page 498, 1st paragraph provides for searching for elements greater than the threshold and equation 14.16 provides for the characteristic vector; Page 501, section 14.3 provides for cluster analysis; Page 509, last paragraph also provides for characteristic vector; Page 521 last paragraph and figure 14.12 provides for threshold and comparing values against the threshold; Page 495 provides for Z1 below the threshold value comparison; Page 509 second paragraph describes iterative processing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662